McCulloch, C. J. (concurring). The rule that the use of the word “heirs” in a conveyance may be construed to mean “children,” when it is obvious that it was so intended by the person who made the conveyance, has been applied in this court to the construction of hoth testamentary conveyances and deeds. Wyman v. Johnson, 68 Ark. 369; Myers v. Weiner, 69 Ark. 319; Shirey v. Clark, 72 Ark. 539. In the opinion in Wyman v. Johnson, supra, this court compared the two cases of Kilgore v. Kilgore, 127 Ind. 276, 26 N. E. 56, and Shotts v. Poe, 47 Md. 513, in one of which it was held that the language of the devise was sufficient to include after-born children, and in the other it was held that the language was not sufficient to embrace them, and this court followed the latter rule, but distinctly recognized that, if the language was sufficient to indicate an intention to include after-born children, the failure to expressly include them would not defeat that intention. It has often been held by this court and is, I believe, a rule of universal application, that the whole of an instrument is to be construed in determining the meaning of the language used, and that effect should be’ given to all of the language used if possible to do so. Now, the effect of the construction placed by the majority upon the deed of conveyance before us for consideration excludes entirely the words “and the heirs of Willis Stephenson,” for, if the conveyance is limited to the four children named, then no effect whatever is given to the words quoted above. It is clear, from a consideration of this language, that the grantor meant to include other persons than those specifically named, and, as he mentioned all of the children of Willis Stephenson then in being, it was necessarily intended to include after-born children. The fact that the four children then in being were named shows that the other language referred to heirs or children other than named.